DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-5 and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 2016/0204847) in view of Qin et al.   (US 2019/0199496) (applicant’s IDS).
Regarding claim 1, Ryu et al.  discloses an relay apparatus (fig. 12) for wireless communications by a  first wireless device ( UE-relay ) (P:0017,  P:0019, fig. 12 UE-R and fig. 15 number 100), comprising: a memory (fig. 15 number 130); and a processor (fig. 15 number 120) coupled with the memory (fig. 15), the memory and the processor configured to: receive from a base station (BS) broadcast information indicating that the BS supports wireless devices (repeaters) that are capable of acting as repeaters (abstract,  P:0016,  P:0018 and P:0206-P:0207); perform an initial access procedure with the BS (i.e. the UE- relay report its status or capability information to the network (P:0173, P:0174 and P:0177), based on the broadcast information (abstract,  P:0016 and P:0018 and P:0173), whereby 
 
Regarding claim 2 and 21, Ryu et al.  discloses an relay apparatus as discussed supra in claims 1 and 20.  Ryu et al. differs from claims 2 and 21 of the present invention in that it does not explicit disclose the information regarding the beams supported by the first wireless device is provided during the initial access procedure. Qin et al..  teaches to enable the base station to configure a resource for the UE based on a beam capability of the UE, the UE may report its own beam capability to the base station.  Specifically, the UE may report its own beam capability by transmitting the capability indication information to the base station (P:0518).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Ryu et al.  with the information regarding the beams supported by the first wireless device is provided during the initial access procedure in order for the base station to assign resources to the UE based upon its beams capability when relaying a message to a distant UE, as taught by Qin et al..  




Regarding claims 4 and 23, Ryu et al.  discloses receiving an indication of system information block (SSBs) designated for the first wireless device (P:0173).

Regarding claims 5 and 24, Ryu et al.  discloses the first wireless device provides the indication that the first wireless device is capable of acting as a repeater (abstract) in a radio resource control (RRC) connection (i.e. in a RRC connect mode) request message (i.e. the RRC layers of the UE and the network exchange an RRC message with each other.  If there is an RRC connection between the RRC layer of the UE and the RRC layer of the network, the UE is in an RRC connected mode (abstract and P:0103).

Regarding claim 20, Ryu et al.  discloses a method for wireless communications by a first wireless device, ( UE-relay) (fig. 14, abstract and P:0199-P:0210), comprising: receiving from a base station (BS) broadcast information indicating that the BS supports wireless devices (repeaters) that are capable of acting as repeaters (abstract,  P:0016,  P:0018 and P:0206-P:0207); perform an initial access procedure with the BS (i.e. the UE- relay report its status or capability information to the network (P:0173, P:0174 and P:0177), based on the broadcast information (abstract,  P:0016 and P:0018 and P:0173), whereby the first wireless device provides an indication that the first wireless device is capable of acting as a repeater (abstract, P:0019, P:0021 and P:0206-P:0207).  Ryu et al.  differs from claim 20 of the present invention in that it does not explicit disclose providing information to the BS regarding beams supported by the first wireless device.  Qin et al.  teaches an UE may report its own beam ..  

4.	Claims 11-15 and 27-30 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 2016/0204847) in view of Qin et al.  (US 2019/0199496) (applicant’s IDS)  and Choi et al. (US 20140162704).
Regarding claim 11, Ryu et al.  discloses an relay apparatus (fig. 12) for wireless communications by a  base station (BS) (fig. 12 Enb, fig. 15 number 200 and P:0213), comprising: a memory (fig. 15 number 230); and a processor (fig. 15 number 220) coupled with the memory (fig. 15), the memory and the processor configured to: transmit broadcast information indicating that the BS supports wireless devices that are capable of acting as repeaters (abstract,  P:0016,  P:0018 and P:0206-P:0207) ;
perform an initial access procedure with a first wireless device (i.e. the network receives the UE- relay report its status or capability information (P:0173, P:0174 and P:0177), whereby the first wireless device provides an indication that the first wireless device is capable of acting as a repeater (abstract, P:0019, P:0021 and P:0206-P:0207).  Ryu et al.  differs from claim 11 of the present invention in that it does not explicit disclose providing information to the BS regarding beams supported by the first wireless device,  and use the information regarding the beams to configure the first wireless device to exchange radio frequency (RF) signals between the BS and at least one second wireless device.  Qin et al.  teaches an UE may report its own beam capability to the base station, (P:0518) , specifically, the UE may report its own   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Ryu et al.  with providing information to the BS regarding beams supported by the first wireless device,  and use the information regarding the beams to configure the first wireless device to exchange radio frequency (RF) signals between the BS and at least one second wireless device in order for the base station to compute the capability information from the UE-relay  and provide the UE-relay resources for relaying communication between the base station and a distant wireless user equipment (UE), as taught by  Qin et al.  and Choi et al..

Regarding claims 12 and 27, the combination of Ryu et al. and Choi et al. differs from claims 12 and 27 of the present invention in that they do not explicit disclose the information regarding the beams supported by the first wireless device is provided during the initial access procedure. Qin et al..  teaches to enable the base station to configure a resource for the UE based on a beam capability of the UE, the UE may report its own beam capability to the base station.  Specifically, the UE may report its own beam capability by transmitting the capability indication information to the base station (P:0518).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Ryu et al. and Choi et al. with the information regarding the beams supported by the first wireless device is provided during the initial access procedure in order for the base station to assign resources to the UE based upon its beams capability when relaying a message to a distant UE, as taught by Qin et al..  



Regarding claims 14 and 29, Ryu et al.  discloses receiving an indication of system information block (SSBs) designated for the first wireless device (P:0173).

Regarding claims 15 and 30, Ryu et al.  discloses the first wireless device provides the indication that the first wireless device is capable of acting as a repeater (abstract) in a radio resource control (RRC) connection (i.e. in a RRC connect mode) request message (i.e. the RRC layers of the UE and the network exchange an RRC message with each other.  If there is an RRC connection between the RRC layer of the UE and the RRC layer of the network, the UE is in an RRC connected mode (abstract and P:0103).

Regarding claim 26, Ryu et al.  discloses a method (abstract and fig. 14)  for wireless communications by a base station (BS) (fig. 14, abstract and P:0199-P:0210), comprising: transmitting broadcast information indicating that the BS supports wireless devices that are capable of acting as repeaters (abstract,  P:0016,  P:0018 and P:0206-P:0207) ; perform an initial access procedure with a first wireless device (i.e. the network receives the UE- relay report its status or capability information (P:0173, P:0174 and P:0177), whereby the first wireless device provides an indication that the first wireless device is capable of acting as a repeater (abstract, P:0019, P:0021 and P:0206-P:0207).  Ryu et al.  differs from claim 26 of the present invention in that it does not explicit disclose providing information to the BS regarding beams supported by the first wireless device,  and use the information regarding the beams to configure the first wireless device to exchange radio frequency (RF) signals ..

Allowable Subject Matter
5.	Claims 6-10, 16-19 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	The following is a statement of reasons for the indication of allowable subject matter:            
Regarding claims 6 and 25, the prior art of record fails to teach or suggest alone, or in combination receive, from the BS, a response to the RRC connection request message that includes a capability request, wherein the information regarding the beams supported by the first wireless device is provided in a response to the capability request.

.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865.  The examiner can normally be reached on M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH FERGUSON/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        June 14, 2021